Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

This Office Action is in response to an AMENDMENT entered January 26, 2022 for the patent application 16/679,974.


Information Disclosure Statement

 The Information Disclosure Statements (IDS) submitted November 15, 2021 and February 10, 2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, these Information Disclosure Statements are being considered by the Examiner.


Allowable Subject Matter

Claims 1 - 20 are allowed over prior art of record. 


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in 

	The following prior art references have been deemed most relevant to the allowed claim(s):

	The closest prior art Daniel Scalisi (Pub. # US 2011/0295749 A1) teaches the present application is directed to methods and systems of facilitating a transfer of donation money from individuals to charitable organizations. The transfer of money occurs through a first transfer of money from at least one mobile phone carrier to a facilitating organization and through a second transfer of money from the facilitating organization to the charitable organization. The facilitating organization enables the money transfer by transmitting web-based and mobile phone communications regarding donations on behalf of charitable organizations and enabling individuals to respond to such communications and communicate donation solicitations to other individuals.

The closest prior art Spencer N. White (Pub.# US 2010/0325006 A1) teaches devices, systems and methods are disclosed which relate to allowing a recipient of a closed-loop gift card to select one of a plurality of merchants toward which to apply the value. A consumer buys a variable gift card from a service provider for a set amount. The consumer pays the service provider that amount, but the service provider holds that amount in escrow. The consumer sends the gift card to a recipient with a predetermined merchant. The recipient receives the gift card and decides not to use the gift card for the predetermined merchant, but for a desired merchant. The recipient requests the service provider to change the merchant. The service provider requests a final confirmation 

The arguments presented by the Applicant along with the combination of elements, such as, the monitoring in a "continuous manner" and the transferring of the gift amount being done in an "automated manner". The claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks and recite significantly more than an abstract idea.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H HOLLY whose telephone number is (571)270-3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAMRATA BOVEJA can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John H. Holly/Primary Examiner, Art Unit 3696